Title: James Madison to Henry Colman, 26 September 1830
From: Madison, James
To: Colman, Henry


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            Sepr. 26. -30
                            
                        
                        
                        Your favor of July 24. was duly recd. accompanied by the little Treatise of Dr. Holyoke, and your
                            biographical Sermon. They are separately entitled to my thanks and jointly the more so. Such a treatise at the age of the
                            Author is remarkable and altho’ it may contain little new, on a subject little admitting it: it contains truths well
                            deserving repetition, and made particularly impressive by the associated circumstances.
                        The delay in acknowledgng your politeness has been occasioned by a bad state till of late, and I tender you
                            this apology for it, with a reassurance of my cordial respects & good wishes
                        
                            
                                J. M.
                            
                        
                    